DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mukherjee (US 7751633 B1, hereinafter “Mukherjee”)
Thirumalai et al. (US 20170201753 A1, hereinafter “Thirumalai”)
Grossman (US 20140198122 A1, hereinafter “Grossman”)
in view of Kim et al. (US 10034024 A1, hereinafter “Kim”)
Yuasa et al. (US 6184888 B1, hereinafter “Yuasa”)
Chao et al. (US 20200296423 A1, hereinafter “Chao”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 7751633 B1, hereinafter “Mukherjee”) in view of Thirumalai et al. (US 20170201753 A1, hereinafter “Thirumalai”) in view of Kim et al. (US 10034024 A1, hereinafter “Kim”) and in view of Chao et al. (US 20200296423 A1, hereinafter “Chao”).
Regarding claims 1, 9 and 17:
Mukherjee teaches a method for compressing image data (Mukherjee abstract col. 1 lines 14-26, figs. 1 and 2, where Mukherjee discloses a method, device and program for compressing an image), comprising:
identifying, by a processor, a plurality of sub-blocks of a block of image data including a first sub-block and a second sub-block (Mukherjee col. 1lines 39-col. 8 lines 13, col. 14 lines 1-54, figs. 1-3, and 5; where Mukherjee discloses  identifying a plurality of sub-block of image data wherein at least a processor can be used);
identifying, by the processor, for a first data characteristic of data of the first sub-block and a second data characteristic of data of the second sub-block, a number of bits per pixel sample, an offset of starting endpoint and a range of values of pixel samples (Mukherjee col. 6 lines 26-33, col. 15 lines 20-40, where Mukherjee discloses analyzing the block content to determine what compression mode should be used to encode the block, the mode is chosen based on the number of bits per pixel, claim 8, determining the number of bits to encode based on the target compression rate or distortion requires knowing the starting point and the ending point of the point to be taking in the particular block );
(Mukherjee col. 6 lines 26-33, fig. 1-3);
determining, by the processor, a second compression technique, based at least on the second data characteristic of the second sub-block (Mukherjee col. 6 lines 26-33, claim 1, fig. 1-3); and
compressing, by the processor, the first sub-block using the first compression technique and the second sub-block using the second compression technique (Mukherjee col. 6 lines 26-33, claim 1, fig. 1-3).
	Although Mukherjee teaches that wavelet-based compression schemes are processor intensive and so exact a performance penalty, which implies that the system is intended to be implemented using processor or processor, he fails to explicitly teach if the system is implemented using processor.
However, Thirumalai teaches a system and method for calculating distortion in display stream compression (DSC), wherein video compression and coding are performed using processors. And video image are subdivided into a plurality of sub-blocks and channels based on their color content and determine a coding mode or coding rate to use from a plurality of coding modes (Thirumalai abstract, [0007], [0028]-[0029], [0051], [0054], [0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Therefore, taking the teachings of Mukherjee and Thirumalai as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to implement the compression and the decompression using processor, since processor is well known in the art as a good device for performing such a task because of its compact size and processing power it can provide


Therefore, taking the teachings of Mukherjee, Thirumalai Kim and Chao as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to identify an offset (zero or otherwise) of a starting point of the non-zero values in the block and chose the compression mode accordingly such that the most relevant information is encoded and best encoder is used.
Regarding claims 2, 10 and 18:
(Mukherjee col. 6 line 26-colum 8 line 12; (Thirumalai abstract, [0007], [0051], [0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Regarding claims 3 and 11:
Mukherjee in view of Thirumalai, in view of Kim and in view of Chao teaches further comprising:
determining a range of values within each of the first and second sub-blocks such that the range of values satisfy a target cost function of (1) a compression rate and (2) a distortion efficiency (Mukherjee col. 6 line 26-colum 8 line 12; (Thirumalai abstract, [0007], [0051],[0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Regarding claims 4 and 12:
Mukherjee in view of Thirumalai, in view of Kim and in view of Chao teaches wherein each of the first and second compression techniques is one of lossless compression, lossy compression, prediction-based compression, or no compression (Mukherjee col. 6 line 26-colum 8 line 12; (Thirumalai abstract, [0007], [0051],[0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Regarding claims 5 and 13:
Mukherjee in view of Thirumalai, in view of Kim and in view of Chao teaches wherein the block of image data corresponds to one of a plurality of channels, each channel being one of a color channel or an alpha channel (Mukherjee col. 6 line 26-colum 8 line 12; (Thirumalai abstract, [0007], [0026] [0051], [0061], [0065]-[0067], [0074], figs. 2, 3, 5 and 6).
Regarding claims 6 and 14:

dividing the plurality of first compressed blocks into a plurality of first data slices, each of the plurality of first data slices including a plurality of portions, each portion including compressed blocks corresponding to a respective one of the plurality of channels.
(Mukherjee col. 6 line 26-colum 8 line 12; (Thirumalai abstract, [0007], [0026], [0051], [0061], [0065]-[0067], figs. 2, 3, 5 and 6).
Regarding claims 21 and 22:
Mukherjee in view of Thirumalai, in view of Kim and in view of Chao teaches wherein the offset is a non-zero value (Kim claim 1; Chao [0209])
Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 7751633 B1, hereinafter “Mukherjee”) in view of Thirumalai et al. (US 20170201753 A1, hereinafter “Thirumalai”), in view of Kim et al. (US 10034024 A1, hereinafter “Kim”), in view of Grossman (US 20140198122 A1, hereinafter “Grossman”) and in view of Yuasa et al. (US 6184888 B1, hereinafter “Yuasa”).

Regarding claims 7 and 15:
Mukherjee in view of Thirumalai, in view of Kim and in view of Chao teaches further comprising:
generating a plurality of second compressed blocks by compressing a plurality of second blocks, each block of the plurality of second blocks corresponding to one of the plurality of channels, (Mukherjee col. 6 line 26-colum 8 line 12; Thirumalai abstract, [0007], [0026], [0051],[0061], [0065]-[0067], figs. 2, 3, 5 and 6).
The combination above fails to teach, wherein the plurality of first blocks have a first Multum in Parvo (MIP) level different from a second MIP level of the plurality of second blocks.
However, Grossman in the same line of endeavor teaches and engine for streaming virtual structures, wherein a plurality of compressed block is generated and a first plurality of first blocks have a first MIP level different from a second MIP level of the plurality of second blocks (Grossman [0037]-[0039], figs. 2, 4 and 5). And Yuasa in the same line of endeavor teaches the MIP is defined as Multum in Parvo and used to represent or stores map of texture image in a multi-resolution pyramidal data format (Yuasa col. 3 lines 24-43).
Therefore, taking the teachings of Mukherjee, Thirumalai, Kim, Grossman and Yuasa as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a first MIP level on a first data block and a second MIP level and a second data block, since that allows the optimization of each block separately and according to its content (Grossman [0038]).
Regarding claims 8 and 16:
Mukherjee in view of Thirumalai, in view of Kim, in view of Chao, in view of Grossman and in view of Yuasa teaches further comprising:
generating, based on the plurality of first data slices, an indirection table indicating   address information of compressed blocks in the plurality of data slices (Mukherjee col. 6 line 26-colum 8 line 12; Thirumalai abstract, [0007], [0026], [0051],[0061], [0065]-[0067], figs. 2, 3, 5 and 6; Grossman [0037]-[0039], figs. 2, 4 and 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 7, 2022